Citation Nr: 0712726	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder from August 26, 1999 to March 10, 2004.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder from March 10, 2004 to August 10, 2005, and 
from November 1, 2005.

3.  Entitlement to service connection for a headache 
disorder, including migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that increased the rating assigned for the veteran's low 
back strain to 10 percent disabling, effective August 26, 
1999 and denied service connection for migraine headaches.  
In December 2003, the Board remanded the claims for further 
development.  Thereafter, an October 2006 rating decision 
increased the evaluation for residuals of low back strain to 
20 percent effective March 10, 2004; granted a temporary 
evaluation of 100 percent effective August 10, 2005 based on 
surgical or other treatment necessitating convalescence; and 
assigned a 20 percent evaluation from November 1, 2005.  
Essentially, the rating decisions have resulted in staged 
ratings for a low back disorder.  Accordingly, the issues are 
as noted on the title page.  
 
In October 2000, the veteran filed claims of service 
connection for sinusitis, a right hip disability, a left hip 
disability, and major depressive disorder claimed as 
secondary to her service-connected gynecological disability.  
In September 2001, she filed a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  From her March 2002 statement, it appears that she 
is claiming service connection for rheumatoid arthritis as 
well.  As these issues have not been procedurally developed, 
the Board is referring them to the RO for initial 
adjudication. Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to a rating in excess of 20 percent 
for a low back disorder from March 10, 2004 to August 10, 
2005; entitlement to a rating in excess of 20 percent for a 
low back disorder from November 1, 2005; and entitlement to 
service connection for a headache disorder, including 
migraines are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

From August 26, 1999 to March 10, 2004, the veteran's low 
back disorder was manifested by no more than a slight 
limitation of motion.  A moderate limitation of motion; or, 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; or, moderate 
disc disease; or, (from September 23, 2002) intervertebral 
disc syndrome with incapacitating episodes; or (from 
September 26, 2003) forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis was not shown.


CONCLUSION OF LAW

From August 26, 1999 to March 10, 2004, a rating in excess of 
10 percent for a low back disorder is not warranted. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Codes (Codes) 5292, 5295 
(prior to September 26, 2003), and 5237 (from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim seeking an increased 
rating for her low back disorder and has been notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a February 2004 letter 
(pursuant to a December 2003 Board remand) the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim; of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  While the February 2004 letter did not advise the 
veteran verbatim to submit everything she had pertinent to 
her claim, the letter explained the type of evidence 
necessary to substantiate her claim and asked her to submit 
any such evidence.  This was equivalent to advising her to 
submit everything in her possession pertinent to the claim.  
The January 2000 rating decision, the April 2002 statement of 
the case (SOC), the October 2006 rating decision, and the 
October 2006 supplemental SOC provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claim was denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  

A March 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to increased ratings for her low back 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing her with a VA examination, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify her as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

1994 to 1999 VA outpatient treatment records showed treatment 
for back pain.  A May 1999 record revealed pain on palpation 
on left upper buttock and an increase in temperature.  A 
September 1999 record noted that there was tenderness, full 
range of motion, and spasms.  

On August 1999 VA examination, a physical examination 
revealed that the veteran walked with a normal gait and had a 
normal lordotic curve.  She had tenderness on palpation of 
the lumbar musculature.  She could flex to 80 degrees with 
pain and could extend to 30 degrees with pain.  She had 40 
degrees of lateral rotation and had pain at the end of this 
degree.  She could walk on her toes and heels but had some 
difficulty.  She had negative straight leg signs.  She had no 
loss of sensation to pinprick in the legs, thighs, or feet.  
She had good dorsi and plantar flexion and strength of the 
feet.  The reflexes in the knees and ankles were 2+.  An x-
ray revealed that the curvature and alignment were within 
normal limits.  The vertebral body height and disc space 
width were maintained.  Sacroiliac joints appeared within 
normal limits.  She was diagnosed with a lumbosacral strain.  

1999 to 2000 treatment records from VA North Texas Health 
Care System showed treatment for low back pain.  October 1999 
records showed that the range of motion of the lower 
extremities was within full limits with pain.  A November 
1999 lumbar spine series was normal.  In February 2000, the 
veteran had complaints of having more back pain then she ever 
had before, had to take rest breaks, and had to walk slowly 
due to pain.  An objective evaluation revealed that she was 
in a lot of pain, however, the range of motion was observed 
to be within full limits.  She ambulated independently about 
200 feet with 3 rest breaks due to pain with a flexed trunk, 
occasionally she held on to rails for support due to pain.  A 
March 2000 record noted that she was involved in a motor 
vehicle accident in 1976 and experienced low back pain.  She 
was involved in another accident in November 1999 in which 
she reported new pain in her neck and back.  She was placed 
on light duty status at her job following this incident.  She 
was in physical therapy for low back pain as a result of the 
motor vehicle accident in 1976 and was making therapeutic 
gains prior to the November accident.   

Disability retirement records from the U. S. Post Office 
showed that the veteran was granted disability retirement 
effective February 12, 2002.  A March 2000 record noted that 
she injured her lower back at work while handling manual 
equipment in March 1997.  The nature of the injury was back 
sprain/strain and back pain.  A February 2001 work capacity 
evaluation indicated that the veteran could sit for 6 hours, 
stand for 2 hours, walk for 3 hours, and lift up to 10 
pounds.  Objective clinical findings revealed that the lumbar 
spine was tender to the touch and that she had limited motion 
when walking.  She could work up to 8 hours a day.  A March 
2001 record showed that the veteran was treated for lumbar 
pain.  A June 2001 work capacity evaluation indicated that 
she could only sit for one hour, stand for one hour, and walk 
for one hour.  She could not bend, squat, kneel, or twist.  
She was restricted to no lifting.  She could work only for 4 
hour days.  The diagnosis was inflammatory 
arthritis/seronegative rheumatoid arthritis, resulting in 
tender joints.  There was also evidence of anxiety and 
depression.  A record dated in July 2002 indicated that the 
veteran had applied for Social Security disability benefits, 
but her application was denied based on her medical 
condition.  

III.  Criteria

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The regulations for evaluation of certain disabilities of the 
spine were revised, first effective on September 23, 2002, 
then again effective on September 26, 2003.  From their 
effective dates the veteran is entitled to a rating under the 
revised criteria.

Under Code 5295, the old criteria (those prior to September 
26, 2003) for lumbosacral strain assigned a 10 percent rating 
when there is characteristic pain on motion.  A 20 percent 
rating is assigned when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is assigned for 
severe strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Prior to September 26, 2003 the veteran's low back disorder 
could also be rated under Code 5292, for limitation of motion 
of the lumbar spine.  Code 5292 provides a 10 percent rating 
when limitation was slight, a 20 percent rating when 
limitation is moderate and a 40 percent rating when 
limitation is severe. 38 C.F.R. § 4.71a.

From August 26, 1999 and prior to March 10, 2004, the record 
did not show that the veteran had intervertebral disc 
syndrome.  Consequently, a rating under the old (prior to 
September 23, 2002 changes) or revised (first Code 5293, then 
- from September 26, 2003 - Code 5243) disc disease 
provisions is not warranted.  

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated under the general formula 
for diseases and injuries of the spine.  

Under the general formula a 20 percent rating is assigned 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned when there is 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine. 38 C.F.R. § 4.71a, Code 5237.
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. Id., Note 2.

IV.  Analysis

In October 2006, a temporary evaluation of 100 percent was 
assigned from August 10, 2005 to November 1, 2004 based on 
surgical treatment on the low back necessitating 
convalescence and that rating period is not before the Board.     

From August 26, 1999 to March 10, 2004, there is no evidence 
of impairment to the low back that would warrant a rating in 
excess of 10 percent either under Codes 5292, 5295 (prior to 
September 26, 2003), or 5293 (prior to and from September 23, 
2002), or Code 5237 (from September 26, 2003).

Here, a September 1999 VA outpatient treatment record noted 
that the veteran had full range of motion.  On August 1999 VA 
examination range of motion studies revealed that forward 
flexion was to 80 degrees with pain and extension was 30 
degrees with pain.  Lateral rotation was to 40 degrees 
bilaterally with pain at the end of the end of the range.  An 
x-ray revealed that the curvature and alignment of the spine 
were within normal limits.  1999 to 2000 treatment records 
from VA North Texas Health Care System showed that the range 
of motion was within full limits with pain.  Disability 
retirement records from the U. S. Post Office did not include 
range of motion studies.  After reviewing multiple VA 
records, an August 1999 VA examination, and disability 
retirement records from the U. S. Post Office, the Board 
finds that the evidence does not show the moderate limitation 
of motion necessary to grant a higher (20 percent) rating 
under Code 5292.  

A September 1999 VA outpatient treatment record was the only 
record that was positive for spasms; however, there was no 
objective evidence of severe lumbosacral strain.  Subsequent 
medical records are completely negative for any type of back 
spasms.  Given that there are not consistent objective 
findings of record of demonstrable muscle spasm, the Board 
finds that essentially the evidence from August 26, 1999 and 
prior to March 10, 2004 did not show a severe lumbosacral 
strain with muscle spasm on extreme bending or loss of 
lateral spine motion, unilateral, in standing position, 
consequently, a higher (20 percent) rating is not warranted 
under Code 5295.

As forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was not 
shown by either the VA examination reports or treatment 
records, a higher (20 percent) rating is not warranted under 
the new criteria under Code 5237 (from September 26, 2003).  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for. 38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).

As previously indicated, as the medical evidence does not 
suggest that the veteran had intervertebral disc disease from 
August 26, 1999 to March 10, 2004, neither the old nor the 
new provisions for intervertebral disc syndrome are for 
consideration.   


ORDER

A rating in excess of 10 percent for low back from August 26, 
1999 to March 10, 2004 is denied.


REMAND

It appears that pertinent medical records remain outstanding.  
Treatment records from VA North Texas Health Care System from 
December 2000 to March 2005 have not been associated with the 
claims file.  As 2005 records indicated that the veteran's 
fall in November 2004 exacerbated her low back pain and a 
March 2005 MRI showed a large new disc protrusion, the 
missing treatment records may have some bearing on the 
veterans claim.  As VA records are constructively of record, 
they must be secured.  

Treatment records from VA North Texas Health Care System 
indicate that the veteran's low back disorder has increased 
in severity since her March 2004 VA examination.  A March 
2005 MRI showed a new disc protrusion and in August 2005 the 
veteran underwent a left lumbar 3-4 microdiscectomy.  The 
current severity of the veteran's low back disorder is not 
clear from subsequent treatment records and a new VA 
examination is indicated.   

The Board finds that the March 2004 VA examination is 
inadequate to make a decision on the claim.  On this 
examination, the examiner noted that the claims file was 
reviewed and indicated that there were only very few entries 
in the veteran's service medical records (SMR's) regarding 
complaints of headaches.  However, a closer look at the 
veteran's SMR's showed that on at least 11 separate occasions 
she had complaints of headaches and/or dizziness which were 
often accompanied with nausea.  Although the examiner noted 
that the earliest documentation of a migraine was in August 
1998, the examiner appeared to ignore post service medical 
records dating back to 1981 that noted complaints of 
headaches, nausea, and dizziness (which were similar symptoms 
reported by the veteran when she had a migraine).  Also as 
records added to the claims file since the March 2004 VA 
examination showed ongoing treatment for headaches and 
migraines, or associated symptomatology, a new VA examination 
is indicated based on a complete review of the C-file.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation she received for a headache 
disorder, including migraines since her 
discharge from service.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources.  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation she received for a low back 
disorder since March 2004.  The RO/AMC 
should obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources, specifically 
including VA North Texas Health Care 
System.  

3.  The RO/AMC should also arrange for a 
VA orthopedic examination to ascertain the 
current severity of the veteran's service-
connected low back disorder.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the 
revised criteria for rating disability of 
the spine (effective on September 23, 2002 
and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old), and if there is 
related intervertebral disc syndrome 
should include an opinion as to whether 
the back disorder has resulted in 
incapacitating episodes (as defined in the 
revised rating criteria) (and the 
frequency and duration).  Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.  

4.  The RO/AMC should arrange for the 
veteran's claims file to be forwarded to 
the neurologist to ascertain the nature 
and etiology of any current headache 
disorder, including migraines.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  
Following an examination of the veteran, 
the examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current headache disorder is related 
to the veteran's military service, to 
include the treatment sought in service 
for headaches and dizziness with 
accompanying nausea.  If the current 
headache disorder and/or migraines are 
found to be symptoms of another current 
disability, the examiner should indicate 
as to whether or not the headaches, 
dizziness, and nausea noted in service are 
at least as likely as not manifestations 
of another current disability.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

5.  The RO/AMC should then re-adjudicate 
the claims.  If either claim remains 
denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case, and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


